DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered. 
This Office action is in response to the amendment filed March 1, 2021, which amends claims 1, 5, 6, 9, and 10. Claims 1-11 are pending.

Response to Amendment
The declaration under 37 CFR 1.132 filed March 1, 2021 is insufficient to overcome the rejection of claims 1-11 based upon Nishimura et al. (WO 2013/062075) in view of Lee et al. (KR2011-0079402) as set forth in the last Office action because:  
Regarding the applicant’s arguments, the results presented are not commensurate in scope in the claims or with the prior art. The applicant’s claims do not limit the light emitting dopant, but the applicant has only shown the results for a single dopant. Regarding Table 1, the applicant does not provide any statistically analysis of .

Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive.
The applicant’s arguments of unexpected results are addressed above. Regarding the applicant’s argument that the amendment over the rejection of record because the host materials of Nishimura do not meet applicant’s claimed formula for the second host material, the Office points out that the second host can be 
    PNG
    media_image1.png
    172
    155
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    189
    193
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    120
    173
    media_image3.png
    Greyscale
 (applicant’s H2-76), or 
    PNG
    media_image4.png
    120
    152
    media_image4.png
    Greyscale
 (applicant’s H2-269) (are a few of the examples) (paragraph [0097]). Nishimura teaches that there can be a phenylene group between the triazine group and the indolocarbazole group (paragraphs [0064] and [0097]) and this would make applicant’s compound H2-272 obvious to one of ordinary skill in the art. The applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (WO 2013/062075), where Nishimura et al. (US 2014/0306207) (hereafter “Nishimura”) is used as the English equivalent, in view of Lee et al. (KR2011-0079402) (hereafter “Lee”), where a machine translation is used as the English equivalent.
Regarding claims 1-11, Nishimura teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0297]-[0304]). Nishimura teaches that the light emitting layer comprises two host materials and a phosphorescent dopant ([0302]). Nishimura teaches that one host material can be 
    PNG
    media_image5.png
    161
    256
    media_image5.png
    Greyscale
 and second host can be 
    PNG
    media_image6.png
    172
    262
    media_image6.png
    Greyscale
 (paragraphs [0297]-[0314]). Nishimura teaches 
    PNG
    media_image5.png
    161
    256
    media_image5.png
    Greyscale
 the first host can be 
    PNG
    media_image1.png
    172
    155
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    189
    193
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    120
    173
    media_image3.png
    Greyscale
 (applicant’s H2-76), or 
    PNG
    media_image4.png
    120
    152
    media_image4.png
    Greyscale
 (applicant’s H2-269) (are a few of the examples) (paragraph [0097]). Nishimura teaches that there can be a phenylene group between the triazine group and the indolocarbazole group (paragraphs [0064] and [0097]). Nishimura teaches that the second host material can be 
    PNG
    media_image7.png
    262
    199
    media_image7.png
    Greyscale
 (applicant’s H1-219), 
    PNG
    media_image8.png
    256
    199
    media_image8.png
    Greyscale
 (applicant’s H1-422), or
    PNG
    media_image9.png
    181
    201
    media_image9.png
    Greyscale
 (H1-423) (are a few of the examples) (paragraph [0115]). Nishimura teaches that the hole transporting layer can be diarylamine groups, where the aryl groups can be fused to each other to form carbazole groups (paragraphs [0136]-[0142]).  
Nishimura does not teach where the hole transporting material meets one of the applicant’s claimed compounds.
Lee teaches hole transporting materials for use in electroluminescent devices (page 70 of the machine translation).  Lee teaches the when the following compounds, 
    PNG
    media_image10.png
    64
    122
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    69
    141
    media_image11.png
    Greyscale
, or 
    PNG
    media_image11.png
    69
    141
    media_image11.png
    Greyscale
 (are a few examples) are used as hole transporting materials the device has good efficiency 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Nishimura, so the hole transporting layer was composed of a compound of Lee, 
    PNG
    media_image10.png
    64
    122
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    69
    141
    media_image11.png
    Greyscale
, or 
    PNG
    media_image11.png
    69
    141
    media_image11.png
    Greyscale
.  The motivation would have been have a device with a good efficiency.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to select 
    PNG
    media_image1.png
    172
    155
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    189
    193
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    120
    173
    media_image3.png
    Greyscale
, or 
    PNG
    media_image4.png
    120
    152
    media_image4.png
    Greyscale
 as the 
    PNG
    media_image7.png
    262
    199
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    256
    199
    media_image8.png
    Greyscale
, or
    PNG
    media_image9.png
    181
    201
    media_image9.png
    Greyscale
 as the second host material in the device of Nishimura. Nishimura teaches a variety of different hosts for the first and second host materials; therefore, it would have been obvious to select any of the first or second host materials to make a device according to Nishimura. One of ordinary skill in the art would expect the devices to act in a similar manner to the other device taught by Nishimura.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to added a phenylene group between the triazine group 
    PNG
    media_image3.png
    120
    173
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    120
    152
    media_image4.png
    Greyscale
. Nishimura specifically teaches that a phenylene group can be between triazine groups and N atoms in other specifically taught compounds; therefore, it would have been obvious to add a phenylene group between triazine groups and N atoms. This would lead to compounds that meets applicant’s compound H2-272.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (WO 2012/150826) teaches the following compounds, 
    PNG
    media_image12.png
    131
    176
    media_image12.png
    Greyscale
, as a cohost in an electroluminescent device (paragraphs [0040] and [0158]-[0160]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.